FIRST AMENDMENT TO SECURITIES PURCHASE AGREEMENT
 
FIRST AMENDMENT TO SECURITIES PURCHASE AGREEMENT (the "Amendment"), dated as of
October 25, 2006, amending certain provisions contained in the Securities
Purchase Agreement (the "Purchase Agreement"), dated as of August 9, 2006, by
and among SpatiaLight, Inc., a New York corporation (the "Company") and each of
the purchasers identified on the signature pages thereto (each, a “Purchaser”
and collectively, the “Purchasers”).
 
WITNESSETH:
 
WHEREAS, by that certain Purchase Agreement among the Company and the
Purchasers, the Company agreed to sell to Purchasers, and Purchasers agreed to
purchase from the Company, the Shares, as more particularly described in the
Purchase Agreement; and
 
WHEREAS, Purchasers and the Company mutually desire to amend the Purchase
Agreement on the terms and conditions hereinafter set forth.
 
NOW THEREFORE, for good and valuable consideration, the mutual receipt and legal
sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:
 
1.  Definitions. Capitalized terms used and not otherwise defined herein shall
have the meanings ascribed to such terms in the Purchase Agreement.
 
2.  Additional Offering. Section 4.14 of the Purchase Agreement is hereby
amended and restated in its entirety as follows:
 
Within thirty (30) days after the Closing, the Company shall prepare and file
with the Commission a registration statement providing for the Company to,
amongst other things, have the ability to offer and issue subscription rights to
purchase a minimum of $20,000,000 of Common Stock (the “Shelf Registration
Statement”). The Shelf Registration Statement shall be on Form S-3 (except if
the Company is not then eligible to register on Form S-3, such registration
shall be on another appropriate form in accordance herewith). The Company shall
use its best efforts to cause the Shelf Registration Statement to be declared
effective under the Securities Act as promptly as practicable after the filing
thereof. Within 30 days of the Shelf Registration Statement being declared
effective under the Securities Act (such 30th day being the “Additional
Financing Deadline”), the Company agrees that it shall issue subscription rights
to purchase at least $20,000,000 of Common Stock to its then current holders of
Common Stock (the “Subscription Rights Offering”); provided, however, (i) if the
Company obtains, after the Closing but before the Additional Financing Deadline,
additional financing in the aggregate amount of at least $1,000,000, but less
than $3,000,000 by offering and selling
 

--------------------------------------------------------------------------------


 
securities pursuant to the Shelf Registration Statement or otherwise, then the
Additional Financing Deadline shall be extended for an additional 30 days (the
last day of the extension in each of clauses (i) through (iii) being the “Final
Offering Deadline”); (ii) if the Company obtains, after the Closing but before
the Additional Financing Deadline, additional financing in the aggregate amount
of at least $3,000,000, but less than $5,000,000 by offering and selling
securities pursuant to the Shelf Registration Statement or otherwise, then the
Additional Financing Deadline shall be extended for an additional number of days
equal to 30 plus the product (rounded to the nearest integer) of (x) the
fraction whose numerator is equal to the amount of money raised minus $3,000,000
and whose denominator is equal to $2,000,000, and (y) 30, (iii) if the Company
obtains, after the Closing but before the Additional Financing Deadline,
additional financing in the aggregate amount of at least $5,000,000 by offering
and selling securities pursuant to the Shelf Registration Statement or
otherwise, then the Additional Financing Deadline shall be extended for an
additional 60 days; (iv) if the Company obtains, after the Closing but before
the Final Offering Deadline, additional financing in the aggregate amount of at
least $10,000,000 by offering and selling securities pursuant to the Shelf
Registration Statement or otherwise, then the Company shall not be required to
commence the Subscription Rights Offering. Furthermore, and notwithstanding the
foregoing, in the event that the Company obtains, after the Closing but before
the Additional Financing Deadline, additional financing in the aggregate amount
of at least $5,000,000, but less than $10,000,000, by offering and selling
securities pursuant to the Shelf Registration Statement or otherwise, the
Company shall only be required to raise, pursuant to the subscription rights
offering described in this Section 4.14, only an amount equal to the difference
between $20,000,000 and such amount raised by the Additional Financing Deadline.
 
3.  Counterparts. This Amendment may be executed in one or more counterparts,
and by the different parties hereto in separate counterparts, each of which when
executed shall be deemed to be an original but all of which taken together shall
constitute one and the same agreement. Any facsimile signature or signature by
electronic transmission attached hereto shall be deemed to be an original and
shall have the same force and effect as an original signature.
 
4.  Effect of Amendment. Except as otherwise expressly amended and modified by
this Amendment, the provisions of the Purchase Agreement remain unchanged and in
full force and effect and are hereby ratified and confirmed in all respects.
Whenever the Purchase Agreement is referred to in the Purchase Agreement or in
any other agreement, document or instrument, such reference shall be deemed to
be to the Purchase Agreement as amended by this Amendment.
 

--------------------------------------------------------------------------------


* * * * *
 
[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]
 
 
 
 

 
 

--------------------------------------------------------------------------------


 
SIGNATURE PAGE TO FIRST AMENDMENT TO
 
SECURITIES PURCHASE AGREEMENT
 
IN WITNESS WHEREOF, each of the Company and the Purchasers has executed or
caused this Amendment to be executed by their respective officers thereunto duly
authorized, in each case, as of the date first written above.
 


 


SPATIALIGHT, INC.
Address for Notice:
By:/s/ David F.
Hakala                                                                  
Name: David F. Hakala
Title: Chief Operating Officer
5 Hamilton Landing, Suite 100
Novato, CA 94949
   
 
 







[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGE FOR PURCHASER FOLLOWS]
 
 
 

--------------------------------------------------------------------------------



 


WELLINGTON MANAGEMENT COMPANY,LLP
 
an investment adviser on behalf of the Entities on the attached Schedule A.
 
By:/s/ Sara Lou
Sherman                                                            
Name: Sara Lou Sherman
Title: Vice president and Counsel
Address for Notice:
c/o: Wellington Management Company LLP
Attention:Steve Hoffman
75 State Street
Boston, MA 02109

 
 

 

--------------------------------------------------------------------------------

